DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

November 27, 2013

FROM:

Cindy Mann
Center for Medicaid and CHIP Services

SUBJECT:

Anticipated Finalization of Affordable Care Act Federal Upper Limits for
Multiple Source Drugs

Today the Centers for Medicare & Medicaid Services (CMS) is announcing its intention to finalize
the Federal Upper Limits (FUL) for multiple source drugs in July 2014.
We will provide further detailed guidance for states to use to implement the Affordable Care Act
FULs, but, based on consultation with states, we are providing this advance notice of our intention to
finalize the FULs in July 2014 to help states plan. We encourage states to begin to consider what
revisions may be needed to their contracts with pharmacy claims processors and the pricing
compendia, as well as the need to submit state plan amendments (SPA) in order to accommodate the
FUL data into their pharmacy reimbursement systems.
Since September 2011, we have published monthly draft average manufacturer price (AMP)-based
FUL files as well as the methodology used in the calculation of those FULs on the Medicaid.gov
website for the purpose of soliciting feedback from states, pharmacies, and other stakeholders. We
received valuable comments from stakeholders, carefully considered these comments, and
incorporated them into our determination of FULs where appropriate. In particular, many
stakeholders noted that the AMP-based FULs fluctuated from month-to- month. After analyzing the
FULs and examining possible reasons for the monthly fluctuation, we developed a draft three-month
rolling average (3-MRA) FUL, which uses the most recently reported and two previous months of
AMP data to calculate a FUL that yields less variance on a month-to-month basis. We have
published the 3-MRA file in draft on the Medicaid.gov website since October 2012.
Our analysis shows that the aggregate state payments by ingredient costs using either the draft
monthly AMP-based FUL or the draft 3-MRA FUL, calculated with state utilization data reported
quarterly to CMS, are generally above those payments using the draft National Average Drug
Acquisition Cost (NADAC) pricing. Therefore, we expect that the use of the NADAC pricing could
allow states to meet the FULs aggregate upper limit, and states may want to consider the use of the
NADAC. We want to remind states that CMS recently finalized the NADAC files, which are
voluntary for states to use. However, we note that a state must submit a SPA in accordance with the
state plan requirements if it decides to use NADACs as a basis for payment.
We recognize that pharmacy providers should be reimbursed adequately for their professional
services. As states revise their reimbursement for the ingredient cost of a drug to stay within the FUL

CMCS Informational Bulletin – Page 2
aggregate, they should also consider whether their current dispensing fee continues to provide
adequate reimbursement for the cost of dispensing a prescription to a Medicaid beneficiary, as well as
the need to submit a SPA.
For more information on the FULs, please visit http://www.medicaid.gov/Medicaid-CHIP-ProgramInformation/By-Topics/Benefits/Prescription-Drugs/Federal-Upper-Limits.html. For more
information on NADAC, please visit http://www.medicaid.gov/Medicaid-CHIP-ProgramInformation/By-Topics/Benefits/Prescription-Drugs/Survey-of-Retail-Prices.html.

